57 So.3d 914 (2011)
Terry D. FURR, Husband, Appellant,
v.
Mary M. FURR, Wife, Appellee.
No. 1D10-4610.
District Court of Appeal of Florida, First District.
March 22, 2011.
Sean P. Sheppard, St. Augustine, for Appellant.
No Appearance for Appellee.
PER CURIAM.
Appellant, the former husband, seeks review of a final judgment of dissolution of marriage. He challenges the trial court's award of rehabilitative alimony, attorney's fees, and costs to the former wife; the valuation date used by the trial court in the equitable distribution of his retirement account; and the distribution of the marital debts. We affirm because, to the extent the former husband is challenging the sufficiency of the findings on these issues in the final judgment, he failed to preserve the issues for appellate review through a motion for rehearing or other post-judgment filing, see Mize v. Mize, 45 So.3d 49, 49 n. 1 (Fla. 1st DCA 2010); and, to the extent he is challenging the sufficiency of the evidence supporting the trial court's findings on these issues, he failed to demonstrate reversible error. See Klette v. Klette, 785 So.2d 562, 563-64 (Fla. 1st DCA 2001) (citing Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979), and explaining that the appellate court is unable to determine whether the omission of statutorily-required findings constitutes harmful error in the absence of a transcript).
AFFIRMED.
ROBERTS, CLARK and WETHERELL, JJ., concur.